                       1     MARJORIE HAUF, ESQ.
                             Nevada Bar No. 8111
                       2     CARA XIDIS, ESQ.
                             Nevada Bar No. 11743
                       3
                             GANZ & HAUF
                       4     8950 W. Tropicana Ave, Suite 1
                             Las Vegas, Nevada 89147
                       5     Tel: (702) 598-4529
                             Fax: (702) 598-3626
                       6     Attorneys for Plaintiffs
                       7
                                                                            -o0o-
                       8
                                                          UNITED STATES DISTRICT COURT
                       9
                                                                 DISTRICT OF NEVADA
                     10

                     11
                             DONALD NICHOLSON,                                      CASE NO.:    2:16-cv-01335-RFB-VCF
                     12
                                                   Plaintiff,
                     13
                             vs.
                     14

                     15      DISPACK PROJECTS NV d/b/a DOLIUM, a
                             Belgian company; QUADRANT CMS N.V., a
                     16      Belgian company;    SHELTON BROTHERS
                             INC.,     a     Massachusetts   corporation;
                     17      ADVANTAGE TRANSPORATION, INC., a
                             Utah corporation; ROE DISTRIBUTORS I-V;
                     18      ROE      MANUFACTURERS        I-V;     ROE
                     19      TRANSPORTERS I-V; DOES I through X; and
                             ROE CORPORATIONS I through X, inclusive.
                     20
                                                   Defendants.
                     21

                     22
                                                                STIPULATION AND ORDER
                     23
                                    IT IS HEREBY STIPULATED by and between the parties hereto, through their respective
                     24
                             counsel of record, that the deadline for Plaintiff and Defendant Shelton Brothers Inc. to file their
                     25

                     26      responses to Defendant Advantage Transportation, Inc.’s Motion for Partial Summary Judgment

                     27      (ECF No. 64) be extended from December 7, 2018, to January 11, 2019.

                     28

8950 W. Tropicana Ave., #1
     Las Vegas, NV 89147
    Phone: (702) 598-4529                                                  Page 1
       Fax: (702) 598-3626
                       1            This extension is being requested in good faith and nor for the purpose of delay. The

                       2     depositions of the FRCP 30(b)(6) witnesses for Defendants Advantage Transportation, Inc. and
                       3
                             Shelton Brothers Inc. are currently scheduled for December 20, 2018 and December 27, 2018,
                       4
                             respectively. These depositions will provide additional information relevant to the present Motion
                       5
                             and the parties therefore agree it would be most efficient to extend the response deadline until after
                       6
                             the taking of these deposition, so as to avoid the need for supplemental briefing.
                       7

                       8        Dated this 7th day of December, 2018.        Dated this 7th day of December, 2018.

                       9         GANZ & HAUF                                  LAW OFFICES OF ELIZABETH MIKESELL
                     10          /s/ Marjorie Hauf                            /s/ Dee Golightly
                     11          ________________________________             ________________________________
                                 Marjorie Hauf, Esq.                          Dee Golightly, Esq.
                     12          Nevada Bar No. 8111                          Nevada Bar No. 10597
                                 8950 W. Tropicana Ave, Suite 1               7251 West Lake Mead Blvd, Suite 250
                     13          Las Vegas, Nevada 89147                      Las Vegas, NV 89128
                                 Attorneys for Plaintiff,                     Attorney for Defendant
                     14          Don Nicholson                                Advantage Transportation, Inc.
                     15
                                 Dated this 7th day of December, 2018.
                     16
                                 HALL JAFFE & CLAYTON
                     17
                                 /s/ Ashlie Surur
                     18          ________________________________
                     19          Ashlie Surur, Esq.
                                 Nevada Bar No. 11290
                     20          7425 Peak Dr.
                                 Las Vegas, NV 89128
                     21          Attorneys for Defendant,
                                 Shelton Brothers Inc.
                     22

                     23
                                    IT IS SO ORDERED.
                     24
                                               10thday of _____________,
                                    Dated this ___         December,     2018.
                     25

                     26
                                                                                  _______________________________
                     27                                                           DISTRICT COURT JUDGE

                     28

8950 W. Tropicana Ave., #1
     Las Vegas, NV 89147
    Phone: (702) 598-4529                                                    Page 2
       Fax: (702) 598-3626
